Citation Nr: 0621153	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-13 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for bilateral hearing loss has been 
received.

2.  Whether new and material evidence to reopen a claim for 
service connection for tinnitus has been received. 



ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel







INTRODUCTION

The appellant's original VA claims file has been lost; the 
current file is a rebuilt one.  The incomplete information 
below is derived from records assembled in an attempt to 
reconstruct the claims file.

The appellant had unverified active service from August 1952 
to August 1955.

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision in which 
the RO denied the appellant's claims for service connection 
for bilateral hearing loss and service connection for 
tinnitus.  The appellant filed a notice of disagreement (NOD) 
in January 2004 and the RO issued a statement of the case 
(SOC) in March 2004.  The appellant filed a substantive 
appeal (via VA Form 9, Appeal to Board of Veterans' Appeals) 
in April 2004.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action, on his part, is required.


REMAND

As noted in the introduction, this case is complicated by the 
fact that the appellant's claims file has been lost.  As a 
result, the Board finds that additional development is 
required.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Such a determination requires a finding of current 
disability that is related to an injury or disease in 
service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

The appellant's claims for service connection for bilateral 
hearing loss and for tinnitus have been previously considered 
and denied.  The reconstructed file, however, does not 
contain the original RO decision that denied the appellant's 
original claim for service connection for bilateral hearing 
loss and tinnitus.

Specific to requests to reopen, the appellant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claims for service connection.  
See Kent v. Nicholson, No. 04-81 (U.S. Vet. App. March 31, 
2006).  In this case, however, the Board notes that the RO 
has not adequately informed the appellant via any 
correspondence of the basis for the prior denial of his 
claims for service connection for bilateral hearing loss and 
tinnitus; moreover, without a copy of the original decision 
denying his claims or the basis for each denial, such notice 
is impossible.  

Therefore, the RO should undertake appropriate action-to 
include contact with the National Personnel Records Center 
(NPRC) to verify the appellant's period(s) of active duty 
service, as well as to obtain any outstanding medical records 
associated with such period(s) of service, as well as contact 
with the appellant-to obtain and associate with the current 
claims file documents that comprised the appellant's lost 
original VA claims file-to specifically include any prior 
decisions on the rating decisions on appeal.  The result of 
the search should be documented and any records obtained 
should be associated with the claims file. 

Specific other additional development of each claim on appeal 
is warranted.

The Board notes that the appellant has treated with the 
Charleston VA Medical Center (VAMC) for his claimed hearing 
loss and tinnitus.  The claims file currently includes 
outpatient treatment records from the Charleston VAMC, from 
October 2002 to October 2003.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO 
must obtain all outstanding pertinent medical records from 
the Charleston VAMC, following the procedures prescribed in 
38 C.F.R. § 3.159 (2005) as regards requesting records from 
Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present additional information and/or evidence pertinent to 
either or both claims on appeal.  The RO's notice letter to 
the appellant should explain that he has a full one-year 
period for response.  See 38 U.S.C.A § 5103(b) (1) (West 
2002); but see also 38 U.S.C.A. § 5103(b) (3) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO's letter should also invite the 
appellant to submit all evidence in his possession (not 
previously requested), and ensure that its notice to the 
appellant meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  If 
any prior decisions on the claims on appeal are not located, 
the RO should specifically address whether, in light of the 
Kent decision, cited to above, and to avoid any prejudice to 
the appellant, the claims should be adjudicated as de novo 
claims for service connection, rather than as requests to 
reopen previously denied claims.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO undertake appropriate action-
to include contact with the appellant-to 
obtain and associate with the current 
claims file documents that comprised the 
appellant's lost original VA claims file, 
to specifically include any decisions 
pertaining to one or both claims on 
appeal.  The result of the search should 
be documented, and any records obtained 
should be associated with the claims 
file. 

2.  The RO should undertake all 
appropriate action to contact the NPRC to 
verify any period(s) of the appellant's 
active duty service, and to obtain and 
associate with the claims file all 
outstanding medical records associated 
such period(s) of service.  All 
responses/records received should be 
associated with the claims file.

3.  The RO should obtain from the 
Charleston VAMC any outstanding records 
of medical evaluation and/or treatment of 
the appellant's bilateral hearing loss 
and/or tinnitus from October 2003 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from federal facilities.  All records 
and/or responses received should be 
associated with the claims file.  

4.  The RO should send to the appellant 
a letter requesting that the appellant 
provide sufficient information, and, as 
necessary, signed authorization, to 
enable it to obtain any additional 
evidence pertinent to either or both 
claims on appeal.  

The RO should ask the appellant to 
submit all pertinent evidence in his 
possession that is not already of 
record, and explain the type of 
evidence that it is his ultimate 
responsibility to submit.  The RO 
should ensure that its letter meets the 
requirements of the Court's recent 
decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  

Pertinent to claims to reopen, the 
letter must give the appellant notice 
of what evidence is necessary to 
substantiate that element or elements 
required to establish service 
connection for bilateral hearing loss 
and for tinnitus that were found 
insufficient in the previous denial of 
service connection, pursuant to Kent, 
cited to above.

 The RO's letter should clearly explain 
to the appellant that he has a full 
one-year period to respond, although VA 
may decide the claim within the one-
year period. 

5.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant of 
the records that were not obtained, of 
the efforts that were made to obtain 
them, and describe the further action 
to be taken.

6.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After accomplishing the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate each claim on appeal in 
light of all pertinent evidence and 
legal authority.  If any prior 
decisions on the claims on appeal are 
not located, the RO should specifically 
address whether, in light of the Kent 
decision, cited to above, and to avoid 
any prejudice to the appellant, the 
claims should be adjudicated as de novo 
claims for service connection, rather 
than as requests to reopen previously 
denied claims.  

8.  If any benefits sought on appeal 
remain denied, the RO should furnish to 
the appellant a supplemental SOC that 
includes citation to and discussion of 
any additional legal authority 
considered, as well as clear reasons 
and bases for all determinations, and 
afford them the appropriate time for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


